DENY and Opinion Filed September 15, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00746-CV

 KENNETH GORDON AND HARDCORE TRUCKING SOLUTIONS LLC,
                      Appellants
                         V.
           TRUCKING RESOURCES INC., Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-02385-2019

                 MEMORANDUM OPINION ON MOTION

                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Garcia

      Appellants have filed a motion asking us to reverse a trial-court order

increasing the amount required for appellants to supersede the judgment. See TEX.

R. APP. P. 24.4. After considering the motion and appellee’s response, we conclude

that appellants have failed to show that they are entitled to the relief requested.
     Accordingly, we DENY the motion and affirm the trial court’s order.




                                       /Dennise Garcia/
                                       DENNISE GARCIA
                                       PRESIDING JUSTICE



210746NF.P05




                                     –2–